DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are presented for examination.


Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 

The disclosure is objected to because of the following informalities: on page 1, above paragraph 4, the header “Summary” is spelled incorrectly. Appropriate correction is required.

The disclosure is objected to because of the following informalities: in paragraph 26 on pages 9-10, the final sentence, “The communication terminal 20 in the plurality of communication bases participating in this session room is the terminal to be transmitted to each other,” appears to be missing some words. Appropriate correction is required.

The disclosure is objected to because of the following informalities: on page 21, in paragraph 60, in line 3, it is thought that Applicant meant to refer to “mode D” instead of “mode A.” Line 3 continues with “and all of the sound control data Dc, the sound data Da, and the video data Dv become the P2P communication, and are directly transmitted between the communication bases.” Earlier in the Specification on pages 8-9, in paragraph 23, in line 2, Applicant defines mode D: “In the mode D, all data is transmitted in the P2P communication (P2P).” Therefore, it is thought that paragraph 60 means to refer back to this description of mode D, rather than mode A as is written. Appropriate correction is required.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Baturay whose telephone number is (571) 272-3981. The examiner can normally be reached at 7am – 4pm, Mondays – Thursdays, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Alicia Baturay/
Primary Examiner, Art Unit 2441

October 11, 2022